Case 2:19-cv-11752-DML-RSW ECF No. 1 filed 06/12/19          PageID.1   Page 1 of 15




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          DETROIT DIVISION


JACKIE A. HARRIS,
                                                  CIVIL COMPLAINT
             Plaintiff,

v.                                              CASE NO. 2:19-cv-11752

STUART-LIPPMAN AND
ASSOCIATES, INC. a/k/a STUART                 DEMAND FOR JURY TRIAL
ALLAN & ASSOCIATES,

             Defendant.


                                   COMPLAINT

        NOW comes JACKIE A. HARRIS (“Plaintiff”), by and through his attorneys,

Sulaiman Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of

STUART-LIPPMAN AND ASSOCIATES, INC. a/k/a STUART ALLAN &

ASSOCIATES (“Defendant”), as follows:

                              NATURE OF THE ACTION

     1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection

Practices Act (“FDCPA”) under 15 U.S.C. §1692 et seq., the Telephone Consumer

Protection Act (“TCPA”) under 47 U.S.C. §227 et seq., and the Michigan

Occupational Code (“MOC”) under M.C.L. §339.901 et seq., for Defendant’s

unlawful conduct.


                                          1
Case 2:19-cv-11752-DML-RSW ECF No. 1 filed 06/12/19          PageID.2   Page 2 of 15




                             JURISDICTION AND VENUE

   2. This action arises under and is brought pursuant to the FDCPA and TCPA.

Subject matter jurisdiction is conferred upon this Court by 15 U.S.C §1692, 47 U.S.C

§227, 28 U.S.C. §§1331 and 1337, as the action arises under the laws of the United

States. Supplemental jurisdiction exists for the state law claim pursuant to 28 U.S.C.

§ 1367.

   3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant

conducts business in the Eastern District of Michigan and a substantial portion the

events or omissions giving rise to the claims occurred within the Eastern District of

Michigan.

                                      PARTIES

   4. Plaintiff is a natural person over 18 years-of-age residing in Oakland County,

Michigan, which is located within the Eastern District of Michigan.

   5. Plaintiff is a “person” as defined by 47 U.S.C. §153(39).

   6. Defendant is a collection agency and a corporation organized under the laws

of the State of Arizona. Defendant’s principal place of business is located at 5447 E.

5th Street, Suite 110, Tucson, AZ 85711. Defendant regularly collects upon

consumers located in the State of Michigan.

   7. Defendant is a “person” as defined by 47 U.S.C. §153(39).




                                          2
Case 2:19-cv-11752-DML-RSW ECF No. 1 filed 06/12/19           PageID.3      Page 3 of 15



   8. Defendant acted through its agents, employees, officers, members, directors,

heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives

and insurers at all times relevant to the instant action.

                      FACTS SUPPORTING CAUSES OF ACTION

   9. The instant action stems from Defendant’s attempts to collect upon a

consumer debt (“subject debt”) Plaintiff purportedly owes to Standard Insurance

Company (“SIC”).

   10. Around early 2019, Plaintiff began receiving calls to his cellular phone, (313)

XXX-7952, from Defendant.

   11. At all times relevant to the instant action, Plaintiff was the sole subscriber,

owner, and operator of the cellular phone ending in -7952. Plaintiff is and always

has been financially responsible for the cellular phone and its services.

   12. Defendant has used several phone numbers when placing collection calls to

Plaintiff’s cellular phone, including but not limited to: (520) 881-5900 and (520)

322-7212.

   13. Upon information and belief, the above-referenced phone numbers are

regularly utilized by Defendant during its debt collection activity.

   14. Upon answering calls from Defendant, Plaintiff has experienced a significant

pause, lasting several seconds in length, before a live representative begins to speak.




                                            3
Case 2:19-cv-11752-DML-RSW ECF No. 1 filed 06/12/19          PageID.4    Page 4 of 15



   15. Upon speaking with Defendant, Plaintiff is informed that it is acting as a debt

collector attempting to collect upon the subject debt.

   16. Plaintiff explained that he could not pay and demanded that Defendant cease

calling him.

   17. Despite Plaintiff’s demands and the information provided to Defendant,

Plaintiff has still received systematic phone calls from Defendant up until the filing

of this action.

   18. Despite Defendant lacking permission to call Plaintiff’s cellular phone,

Defendant still placed not less than 15 phone calls to Plaintiff’s cellular phone.

   19. On more than one occasion, Defendant has threatened to unilaterally place a

lien on Plaintiff’s home in order to collect upon the subject debt.

   20. Frustrated over Defendant’s conduct, Plaintiff spoke with Sulaiman

regarding his rights, resulting in expenses.

   21. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

   22. Plaintiff has suffered concrete harm as a result of Defendant’s actions,

including but not limited to, invasion of privacy, aggravation that accompanies

collection telephone calls intended for an unknown individual, emotional distress,

increased risk of personal injury resulting from the distraction caused by the never-

ending calls, increased usage of his telephone services, loss of cellular phone




                                          4
Case 2:19-cv-11752-DML-RSW ECF No. 1 filed 06/12/19             PageID.5    Page 5 of 15



    capacity, diminished cellular phone functionality, decreased battery life on his

    cellular phone, and diminished space for data storage on his cellular phone.

        COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

      23. Plaintiff repeats and realleges paragraphs 1 through 22 as though full set forth

herein.

      24. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

      25. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA,

because it regularly use the mail and/or the telephone to collect, or attempt to collect,

delinquent consumer accounts.

      26. Defendant is engaged in the business of collecting or attempting to collect,

directly or indirectly, defaulted debts owed or due or asserted to be owed or due to

others. Defendant identifies itself as a debt collector and has been a member of the

Association of Credit and Collection Professionals (“ACA”) since 1982.1

      27. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out

of a transaction due or asserted to be due to another for personal, family, or

household purposes.

           a. Violations of FDCPA §1692c(a)(1) and §1692d

      28. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from

engaging “in any conduct the natural consequence of which is to harass, oppress, or


1
    http://www.acainternational.org/search#memberdirectory

                                                        5
Case 2:19-cv-11752-DML-RSW ECF No. 1 filed 06/12/19             PageID.6    Page 6 of 15



abuse any person in connection with the collection of a debt.” §1692d(5) further

prohibits, “causing a telephone to ring or engaging any person in telephone

conversation repeatedly or continuously with intent to annoy, abuse, or harass any

person at the called number.”

   29. Defendant violated §1692c(a)(1), d, and d(5) when it continuously called

Plaintiff after being notified to stop. Defendant called Plaintiff at least 15 times after

he demanded that it stop. This repeated behavior of systematically calling Plaintiff’s

phone in spite of this information was harassing and abusive. The frequency and

nature of calls shows that Defendant willfully ignored Plaintiff’s pleas with the goal

of annoying and harassing him.

   30. Defendant was notified by Plaintiff that its calls were not welcomed. As such,

Defendant knew that its conduct was inconvenient and harassing to Plaintiff.

       b. Violations of FDCPA § 1692e

   31. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from

using “any false, deceptive, or misleading representation or means in connection

with the collection of any debt.”

  32. In addition, this section enumerates specific violations, such as:

          “The representation or implication that nonpayment of any debt
          will result in the . . . seizure, garnishment, attachment, or sale of
          any property or wages . . . .” 15 U.S.C. § 1692e(4);

          “The threat to take any action that cannot legally be taken or that
          is not intended to be taken.” 15 U.S.C. §1692e(5); and
                                            6
Case 2:19-cv-11752-DML-RSW ECF No. 1 filed 06/12/19             PageID.7    Page 7 of 15




            “The use of any false representation or deceptive means to
            collect or attempt to collect any debt or to obtain information
            concerning a consumer.” 15 U.S.C. §1692e(10).

      33. Defendant violated §1692e, e(4), e(5), and e(10) when it threatened to

unilaterally place a lien of Plaintiff’s home in order to collect upon the subject debt.

Defendant’s misleading threats mischaracterize the process in which Defendant

could lawfully obtain a lien on Plaintiff’s property. Defendant’s lack of intent to

lawfully place a lien of Plaintiff’s property can be gauged by its failure to initiate

proper proceedings to follow through with its threats. Consequently, Defendant

issued its false threats because its intentions were to collect from Plaintiff outside of

the judicial process by continuing with its harassing collection campaign.

      34. Defendant further violated §1692e and e(10) when it used deceptive means

to collect and/or attempt to collect the subject debt. In spite of the fact that Plaintiff

demanded that Defendant stop contacting him, Defendant continued to contact

Plaintiff via automated calls. Instead of putting an end to this harassing behavior,

Defendant systematically placed calls to Plaintiff’s cellular phone in a deceptive

attempt to force Plaintiff to answer its calls and ultimately make a payment. Through

its conduct, Defendant misleadingly represented to Plaintiff that it had the legal

ability to contact him via an automated system when it no longer had consent to do

so.

         c. Violations of FDCPA § 1692f
                                            7
Case 2:19-cv-11752-DML-RSW ECF No. 1 filed 06/12/19         PageID.8    Page 8 of 15



   35. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from

using “unfair or unconscionable means to collect or attempt to collect any debt.”

   36. Defendant violated §1692f when it unfairly and unconscionably threatened

to unilaterally place a lien of Plaintiff’s property. Any reasonable fact finder will

conclude that Defendant’s threats were unfair and unconscionable debt collection

behavior, as they were designed to place undue pressure on Plaintiff to address the

subject debt.

   37. Defendant violated §1692f when it unfairly and unconscionably attempted to

collect on a debt by continuously calling Plaintiff at least 15 times after being

notified to stop. Attempting to coerce Plaintiff into payment by placing systematic

phone calls without his permission is unfair and unconscionable behavior. These

means employed by Defendant only served to worry and confuse Plaintiff.

   38. As pled in paragraphs 20 through 22, Plaintiff has been harmed and suffered

damages as a result of Defendant’s illegal actions.

   WHEREFORE, Plaintiff, JACKIE A. HARRIS, respectfully requests that this

Honorable Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate
      the aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15
      U.S.C. §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as
      provided under 15 U.S.C. §1692k(a)(1);
                                         8
Case 2:19-cv-11752-DML-RSW ECF No. 1 filed 06/12/19         PageID.9    Page 9 of 15




   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15
      U.S.C. §1692k(a)(3);

   e. Enjoining Defendant from further contacting Plaintiff; and

   f. Awarding any other relief as this Honorable Court deems just and
      appropriate.

   COUNT II – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   39. Plaintiff repeats and realleges paragraphs 1 through 38 as though fully set

forth herein.

   40. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons

on their cellular phone using an automatic telephone dialing system (“ATDS”) or

pre-recorded messages without their consent.       The TCPA, under 47 U.S.C. §

227(a)(1), defines an ATDS as “equipment which has the capacity...to store or

produce telephone numbers to be called, using a random or sequential number

generator; and to dial such numbers.”

   41. Defendant used an ATDS in connection with its communications directed

towards Plaintiff’s cellular phone. The significant pause, lasting several seconds in

length, which Plaintiff has experienced during answered calls is instructive that an

ATDS was being utilized to generate the phone calls. Additionally, Defendant’s

continued contacts with Plaintiff after he demanded that the phone calls stop further

demonstrates Defendant’s use of an ATDS. Moreover, the nature and frequency of

Defendant’s contacts points to the involvement of an ATDS.
                                         9
Case 2:19-cv-11752-DML-RSW ECF No. 1 filed 06/12/19        PageID.10    Page 10 of 15



   42. Defendant violated the TCPA by placing at least 15 phone calls to Plaintiff’s

cellular phone using an ATDS without his consent. Any consent that Plaintiff may

have given to the originator of the subject consumer debt, which Defendant will

likely assert transferred down, was specifically revoked by Plaintiff’s demands that

it cease contacting him.

   43. The calls placed by Defendant to Plaintiff were regarding collection activity

and not for emergency purposes as defined by the TCPA under 47 U.S.C.

§227(b)(1)(A)(i).

   44. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable

to Plaintiff for at least $500.00 per call. Moreover, Defendant’s willful and knowing

violations of the TCPA should trigger this Honorable Court’s ability to triple the

damages to which Plaintiff is otherwise entitled to under 47 U.S.C. § 227(b)(3)(C).

   WHEREFORE, Plaintiff, JACKIE A. HARRIS, respectfully requests that this

Honorable Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate
      the aforementioned statutes and regulations;

   b. Enjoining Defendant from placing any more phone calls to Plaintiff’s
      cellular phone;

   c. Awarding Plaintiff damages of at least $500.00 per phone call and treble
      damages pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);

   d. Awarding Plaintiff costs and reasonable attorney fees;

   e. Enjoining Defendant from further contacting Plaintiff; and
                                         10
Case 2:19-cv-11752-DML-RSW ECF No. 1 filed 06/12/19         PageID.11    Page 11 of 15




   f. Awarding any other relief as this Honorable Court deems just and
      appropriate.

       COUNT III – VIOLATIONS OF THE MICHIGAN OCCUPATIONAL CODE

   45. Plaintiff restates and realleges paragraphs 1 through 44 as though fully set

forth herein.

   46. Plaintiff is a “consumer” or “debtor” as defined by M.C.L. § 339.901(f).

   47. Defendant is a “collection agency” as defined by M.C.L. § 339.901(b) as it is

a person that is directly engaged in collecting or attempting to collect a claim owed

or due or asserted to be owed or due another.

   48. The subject debt is a “[c]laim” or “debt” as defined by M.C.L. § 339.901(a)

as it is an obligation or alleged obligation for the payment of money or thing of value

arising out of an agreement or contract for a purchase made primarily for personal,

family, or household purposes.

          a. Violations of M.C.L. § 339.915(f)(ii)

   49. The MOC, pursuant to M.C.L. § 339.915(f)(ii) prohibits a collection agency

from “[m]isrepresenting in a communication with a debtor . . . [t]he legal rights of

the creditor or debtor.”

   50. Defendant violated M.C.L. § 339.915(f)(ii) by repeatedly contacting

Plaintiff’s cellular phone using an automated system absent consent. Through its

conduct, Defendant misrepresented that it had the legal ability to contact Plaintiff


                                          11
Case 2:19-cv-11752-DML-RSW ECF No. 1 filed 06/12/19          PageID.12    Page 12 of 15



using an automated system even though Plaintiff had never consented to receiving

such calls. Any lawful ability of Defendant to place the calls at issue was explicitly

extinguished after Plaintiff demanded that it cease calling his cellular phone. As

such, Defendant misrepresented its legal rights in placing the phone calls, as well as

Plaintiff’s legal rights to have such phone calls cease, by attempting to contact

Plaintiff’s cellular phone absent the lawful ability to do so.

   51. Defendant further violated M.C.L. § 339.915(f)(ii) when it repeatedly

threatened to unilaterally place a lien on Plaintiff’s property. Defendant’s threats

misrepresented its rights and ability to collect upon the subject debt.

          b. Violations of M.C.L. § 339.915(n)

   52. The MOC, pursuant to M.C.L. § 339.915(n), prohibits a collection agency

from “[u]sing a harassing, oppressive, or abusive method to collect a debt, including

causing a telephone to ring or engaging a person in telephone conversation

repeatedly, continuously, or at unusual times or places which are known to be

inconvenient to the debtor.”

   53. Defendant violated the MOC when it repeatedly called Plaintiff after being

notified to stop. Defendant called Plaintiff at least 15 times after he demanded that

it stop. This repeated behavior of systematically calling Plaintiff’s phone in defiance

of the information provided by Plaintiff was harassing and abusive. Such contacts

were made with the hope that Plaintiff would succumb to the harassing behavior and


                                          12
Case 2:19-cv-11752-DML-RSW ECF No. 1 filed 06/12/19          PageID.13    Page 13 of 15



ultimately make a payment. The nature and volume of phone calls, especially after

Plaintiff demanded that the calls stop, would naturally cause an individual to feel

oppressed.

   54. Further, Plaintiff told Defendant that its calls to his cellular phone were not

welcome and were therefore inconvenient. As such, Defendant contacted Plaintiff at

times and places which were known to be inconvenient to him.

   55. Defendant’s violations of the MOC were willful. Defendant was notified by

Plaintiff that he did not wish to receive any more phone calls. Yet, Plaintiff was still

bombarded with collection phone calls from Defendant. In a willful manner,

Defendant called Plaintiff repeatedly notwithstanding his demands. Upon

information and belief, Defendant regularly engages in the above described behavior

against consumers in Michigan, further demonstrating its willful failure to

implement adequate procedures designed to prevent violations of the MOC.

   WHEREFORE, Plaintiff, JACKIE A. HARRIS, respectfully requests that this

Honorable Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate
      the aforementioned statutes and regulations;

   b. Entitling Plaintiff to injunctive relief, pursuant to M.C.L. § 339.916(1);

   c. Awarding Plaintiff actual damages, including treble damages, pursuant to
      M.C.L. § 339.916(2);

   d. Awarding statutory damages of at least $50.00, including treble damages,
      pursuant to M.C.L. § 339.916(2);
                                          13
Case 2:19-cv-11752-DML-RSW ECF No. 1 filed 06/12/19      PageID.14   Page 14 of 15




   e. Awarding Plaintiff costs and reasonable attorney fees, pursuant to M.C.L. §
      339.916(2);

   f. Enjoining Defendant from further contacting Plaintiff; and

   g. Awarding any other relief as this Honorable Court deems just and
      appropriate.

Dated: June 12, 2019                              Respectfully submitted,

s/ Ahmad T. Sulaiman
Ahmad T. Sulaiman, Michigan Bar No. P82149
Counsel for Plaintiff
Admitted in the State Bar of Michigan
Admitted in the Eastern District of Michigan
Sulaiman Law Group, Ltd.
2500 South Highland Avenue, Suite 200
Lombard, Illinois 60148
(630) 575-8181 x124 (phone)
(630) 575-8188 (fax)
ahmad.sulaiman@sulaimanlaw.com

s/ Nathan C. Volheim
Nathan C. Volheim, Esq. #6302103
Counsel for Plaintiff
Admitted in the Eastern District of Michigan
Sulaiman Law Group, Ltd.
2500 South Highland Avenue, Suite 200
Lombard, Illinois 60148
(630) 575-8181 x113 (phone)
(630) 575-8188 (fax)
nvolheim@sulaimanlaw.com

s/ Taxiarchis Hatzidimitriadis
Taxiarchis Hatzidimitriadis, Esq. #6319225
Counsel for Plaintiff
Admitted in the Eastern District of Michigan
Sulaiman Law Group, Ltd.
2500 South Highland Avenue, Suite 200
                                        14
Case 2:19-cv-11752-DML-RSW ECF No. 1 filed 06/12/19   PageID.15   Page 15 of 15



Lombard, Illinois 60148
(630) 575-8181 x110 (phone)
(630) 575-8188 (fax)
thatz@sulaimanlaw.com




                                     15
